Per Curiam,
This was an action to recover damages for the loss of a horse which the defendant company undertook to carry from North Wales in Pennsylvania to New York city. The horse was injured, and had to be killed in consequence of alleged negligence on the part of the defendant in the construction of the stalls in the car upon which the horse was to be carried. The learned court below correctly and fairly instructed the jury as to the conditions upon which the liability of the defendant would depend, and left to them the question whether the stall in which the horse was placed was negligently or carefully built with reference to the due care of the horse. As there was considerable testimony on this subject, it was not possible to take the question of negligence away from the jury. They have found by their verdict that the stall was negligently constructed and that the injury happened in consequence thereof, and that finding disposes of that question.
The release was properly excluded. The erasures were not made when the plaintiff signed it. They were made afterwards by the defendant’s agent and there is no evidence that the paper was shown or read to the plaintiff after the erasures were made. But even if the release was free from objection in this respect it could not accomplish the purpose for which it was offered. It could not release the defendant from liability for negligence, as we have frequently decided. For any other purpose it was immaterial. We think the case was properly tried.
Judgment affirmed.